COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                NO. 02-15-00370-CV


TFHSP SERIES LLC SERIES D2                                         APPELLANT

                                         V.

CITIBANK N.A., AS TRUSTEE FOR                                       APPELLEE
WAMU SERIES 2007-HE4 TRUST
                                     ------------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 14-00199-431

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      We have considered Appellant’s unopposed “Motion to Dismiss Appeal.”

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1),

43.2(f). We tax costs against Appellant, for which let execution issue. See Tex.

R. App. P. 42.1(d), 43.4.




      1
       See Tex. R. App. P. 47.4.
                                          PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: November 23, 2016




                               2